Taylor, C. J.
delivered the opinion of the Court.
The thing charged to be stolen is not stated with the requisite precision and distinctness, to authorise the Court to pronounce judgment upon the offence, in the event of a conviction. Considered as currency of the State, it is of no *270value, since no one is compellable to receive it; it is not a tender in payment. Nor could the defendant, by the description in this indictment, protect himself from a future prosecution for the same larceny. As it is actually decribed, there is no such thing known in the currency of the State ; as it was probably meant to be described, it is not punishable as a larceny. Being therefore destitute alike of artificial and intrinsic value, the indictment cannot be supported.
Let it be quashed.